DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     BASIL ONTARIO PROCTOR,
                             Appellant,

                                     v.

       WELLS FARGO BANK, N.A., as trustee for CARRINGTON
       MORTGAGE LOAN TRUST, SERIES 2007-RFCl, ASSET-
            BACKED PASS THROUGH CERTIFICATES,
                         Appellee.

                               No. 4D16-2898

                              [October 5, 2017]

  Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Joel T. Lazarus, Judge; L.T. Case No.
CACE-09-061203-12.

  Mark S. Lowry of Lowry Legal, LLC, Fort Lauderdale, for appellant.

  Morgan L. Weinstein of Van Ness Law Firm, PLC, Deerfield Beach, for
appellee.

PER CURIAM.

  Affirmed.

GROSS, CIKLIN and CONNER, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.